Citation Nr: 1703547	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-35 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased initial rating for a right knee disability.

4.  Entitlement to an increased initial rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1983 through October 1986 and October 1987 to June 1990.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2015 the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to service connection for low back disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

At the November 16, 2015, hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals for service connection for a neck disability and entitlement to increased initial ratings for a right and left knee disabilities was requested.


CONCLUSION OF LAW

The criteria for withdrawal of appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which does not allege specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016). 

On November 16, 2015, at the Board's hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals for service connection for a neck disability and entitlement to increased initial ratings for right and left knee disabilities was requested.  The Board finds that the appellant has withdrawn the appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for a neck disability is dismissed.

The appeal for entitlement to an increased initial rating for a right knee disability is dismissed.

The appeal for entitlement to an increased initial rating for a left knee disability is dismissed.


REMAND

At the November 2015 hearing, the Veteran, testified that he had served as a paratrooper/parachutist, and had received treatment for a low back disability, including an ablation, and injections, from many medical facilities, including Gaston Family; Caramont Regional Medical Center; the Pain Center, Concord, New Hampshire; CMC Pain Management Center; Salisbury VA Medical Center; Advanced Spine Care, Gastonia; and the Bronx, New York VA Medical Center.  The Veteran's attorney noted that some of the corresponding medical records were already in the claims file, and the remainder would be submitted.

More than one hundred pages of medical records were submitted following the November 2015 hearing on November 19, 2015, and March 21, 2016, by the Veteran's attorney by facsimile, and were associated with the claims file.  Most of pages are illegible.  Legible copies of those documents must be obtained to provide the Veteran with a full and fair adjudication.

Additionally, the Veteran has never been examined by VA for a back disability.  A VA examination and opinion must be scheduled.

The Veteran's Social Security Administration (SSA) medical records, as he receives SSA disability benefits, should also be obtained.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Obtain legible copies of the illegible private medical records uploaded to the claims file on November 19, 2015, and March 21, 2016, to include Gaston Family; Caramont Regional Medical Center; Pain Center, Concord, New Hampshire; CMC Pain Management Center; the Salisbury, North Carolina VA Medical Center; Advanced Spine Care, Gastonia, North Carolina; and the Bronx, New York VA Medical Center, and associate them with the claims file.

3.  Obtain the Veteran's outstanding Social Security Administration (SSA) records pertaining to a claim for disability benefits, including all decisions and associated medical records, and associate them with the claims file.  If those records are not available, all efforts to obtain them and any negative responses received must be documented in the claims file.

4.  Then, schedule the Veteran for a VA examination with a medical doctor of appropriate expertise addressing the etiology of a low back disability.  The examiner must review the claims file, and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the November 2015 hearing testimony of the Veteran, including the Veteran's history as a paratrooper/parachutist.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  The examiner should provide the following medical opinions: 

(a) Is it at least as likely as not (50 percent or greater probability) that any low back disability developed within one year after discharge from service?  Cite to any evidence to support that opinion.

(b) Is it at least as likely as not (50 percent or greater probability) that any low back disability had its clinical onset during any period of active duty, or is otherwise related to any in-service disease, event, or injury?

(c) Is it at least as likely as not (50 percent probability or greater) that the any low back disability was caused by a service-connected bilateral knee disability?

(d) Is it at least as likely as not (50 percent probability or greater) that any low back disability has been aggravated (permanently worsened beyond the normal progress of the disorder) by a service-connected bilateral knee disability?

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

